 Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 1 of 38 Page ID #:8405



 1                                                                            O
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10
11
12 AECOM ENERGY &                )           CV 17-5398-RSWL-SSx
   CONSTRUCTION, INC.,           )
13                               )
                Plaintiff,       )           ORDER re: Defendants
14                               )           Gary Topolewski;
                                 )           Morrison Knudsen
15                               )           Corporation; Morrison-
         v.                      )           Knudsen Company, Inc.;
16                               )           Morrison-Knudsen
                                 )           Services, Inc.; and
17                               )           Morrison-Knudsen
     JOHN RIPLEY; TODD HALE;     )           International Inc.’s
18   GARY TOPOLEWSKI; HENRY      )           Motion for Alteration,
     BLUM; BUD ZUKALOFF;         )           Amendment, or
19   “MORRISON KNUDSEN           )           Reconsideration of the
     CORPORATION;” “MORRISON-    )           Court’s Order re Summary
20   KNUDSEN COMPANY, INC.;”     )           Judgment [268];
     “MORRISON-KNUDSEN SERVICES, )           Plaintiff’s Motion to
21   INC.;” and “MORRISON-       )           Set Amount of Attorneys’
     KNUDSEN INTERNATIONAL       )           Fees [262]
22   INC.,”                      )
                                 )
23                               )
                  Defendants.    )
24
          Currently before the Court is Defendants Gary
25
     Topolewski; Morrison Knudsen Corporation; Morrison-
26
     Knudsen Company, Inc.; Morrison-Knudsen Services, Inc.;
27
     and Morrison-Knudsen International Inc.’s
28
                                         1
 Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 2 of 38 Page ID #:8406



 1 (collectively, “Defendants”) Motion for Alteration,
 2 Amendment, or Reconsideration of the Court’s Order re
 3 Summary Judgment (“Defs.’ Motion”) [268]; and
 4 Plaintiff’s Motion to Set Amount of Attorneys’ Fees
 5 (“Pl.’s Mot.”) [262].           Having reviewed all papers
 6 submitted pertaining to the Motions, the Court NOW
 7 FINDS AND RULES AS FOLLOWS: the Court DENIES
 8 Defendants’ Motion and GRANTS Plaintiff’s Motion
 9 subject to certain reductions discussed below.
10                               I. BACKGROUND
11        Plaintiff AECOM Energy & Construction, Inc.
12 (“Plaintiff”) brought this Action for injunctive relief
13 and damages against Defendants John Ripley, Todd Hale,
14 Gary Topolewski, Henry Blum, Bud Zukaloff, Morrison
15 Knudsen Corporation, Morrison-Knudsen Company, Inc.,
16 Morrison-Knudsen Services, Inc., and Morrison-Knudsen
17 International Inc.          Plaintiff’s claims all arise from
18 Defendants’ attempts to assume the identity of Morrison
19 Knudsen Corporation (“MK”).               For the sake of these
20 Motions, the Court assumes familiarity with the facts
21 of this case.        A detailed account of the facts are laid
22 out in the Court’s Order re Plaintiff’s Motion for
23 Summary Judgment (“MSJ Order”) [242].
24        On November 8, 2018, the Court granted Plaintiff’s
25 Motion for Summary Judgment [242] against Defendants
26 Gary Topolewski; Morrison Knudsen Corporation;
27 Morrison-Knudsen Company, Inc.; Morrison-Knudsen
28 Services, Inc.; and Morrison-Knudsen International Inc.
                                         2
 Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 3 of 38 Page ID #:8407



 1 (collectively, “Defendants”) on Plaintiff’s claims for:
 2 (1) false designation of origin under the Lanham Act;
 3 (2) false advertising under the Lanham Act; (3)
 4 California Common Law Unfair Competition; (4)
 5 California Statutory Unfair Competition; (5) California
 6 Statutory False Advertising; (6) Cyberpiracy; and (7)
 7 Cancellation of Defendants’ Registration.                  The Court
 8 also granted a permanent injunction, attorneys’ fees,
 9 and disgorgement of profits in the amount of
10                     .
11        On November 9, 2018, Plaintiff filed a Motion for
12 Default Judgment [244] against Defendants John Ripley,
13 Todd Hale, Henry Blum, and Bud Zukaloff (the
14 “defaulting Defendants”), which the Court granted on
15 January 24, 2019 [257].            The Court issued a Judgment on
16 January 24, 2019, in accordance with both the MSJ Order
17 and the Order re Default Judgment (“Default Order”)
18 [259].      On February 6, 2019, Plaintiff filed a Motion
19 to Set Attorneys’ Fees [262].              Defendants timely
20 opposed [264], and Plaintiff timely replied [265].                     On
21 February 21, 2019, Defendants filed a Motion for
22 Alteration, Amendment, or Reconsideration of the
23 Court’s MSJ Order regarding damages only [268].
24 Plaintiff timely opposed [272] and Defendants timely
25 replied [276].
26 ///
27 ///
28 ///
                                         3
 Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 4 of 38 Page ID #:8408



 1                              II. DISCUSSION
 2 A.     Legal Standard
 3        1.    Motion for Alteration, Amendment, or
 4              Reconsideration
 5        Motions for Reconsideration of a final judgment are
 6 governed by Federal Rule of Civil Procedure 59(e) or
 7 Rule 60(b).       See Fed. R. Civ. P. 59(e), 60(b).
 8 Under Rule 59(e), “[a]bsent ‘other, highly unusual,
 9 circumstances,’ reconsideration [] is appropriate only
10 where (1) the court is presented with newly discovered
11 evidence; (2) the court committed clear error or the
12 initial decision was manifestly unjust; or (3) there is
13 an intervening change in controlling law.”                  Sch. Dist.
14 No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d
15 1255, 1263 (9th Cir. 1993).               Rule 60(b) “provides for
16 reconsideration only upon a showing of (1) mistake,
17 surprise, or excusable neglect; (2) newly discovered
18 evidence; (3) fraud; (4) a void judgment; (5) a
19 satisfied or discharged judgment; or (6) ‘extraordinary
20 circumstances’ which would justify relief.”                  ACandS, 5
21 F.3d at 1263 (quoting Fuller v. M.G. Jewelry, 950 F.2d
22 1437, 1442 (9th Cir. 1991)).
23        In addition, this district provides that the moving
24 party must show that there was: “(a) a material
25 difference in fact or law from that presented to the
26 Court before such decision that in the exercise of
27 reasonable diligence could not have been known to the
28 party moving for reconsideration at the time of such
                                         4
 Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 5 of 38 Page ID #:8409



 1 decision, or (b) the emergence of new material facts or
 2 a change of law occurring after the time of such
 3 decision, or (c) a manifest showing of a failure to
 4 consider material facts presented to the Court before
 5 such decision.”         C.D. Cal. L.R. 7-18.         “Whether to
 6 grant a motion for reconsideration . . . is a matter
 7 within the court's discretion.”              Daghlian v. DeVry
 8 Univ., Inc., 582 F. Supp. 2d 1231, 1251 (C.D. Cal.
 9 2007).
10        2.    Attorneys’ Fees
11        When attorneys’ fees are awarded under § 1117(a) of
12 the Lanham Act, the amount of the fee award is subject
13 to the court’s discretion.             Sealy, Inc. v. Easy Living,
14 Inc., 743 F.2d 1378, 1384 (9th Cir. 1984).                  The Ninth
15 Circuit set forth the steps a district court should
16 follow in determining the amount of a fee award under
17 the Lanham Act in Intel Corp. v. Terabyte Int’l, Inc.,
18 6 F.3d 614 (9th Cir. 1993):
19
          When it sets a fee, the district court must
20        first determine the presumptive lodestar figure
          by multiplying the number of hours reasonably
21        expended on the litigation by the reasonable
          hourly rate.   Next, in appropriate cases, the
22        district court may adjust the “presumptively
          reasonable” lodestar figure based upon the
23        factors listed in Kerr v. Screen Extras Guild,
          Inc., 526 F.2d 67, 69–70 (9th Cir. 1975),1 that
24
25
        1
           The Kerr factors are: (1) the time and labor required; (2)
26 the novelty  and difficulty of the questions involved; (3) the
27 skill  requisite to perform the legal service properly; (4) the
     preclusion of other employment by the attorney due to acceptance
28 of the case; (5) the customary fee; (6) time limitations imposed
     by the client or the circumstances; (7) the amount involved and
                                     5
 Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 6 of 38 Page ID #:8410



 1        have   not   been        subsumed      in    the    lodestar
          calculation.
 2
 3 Intel Corp., 6 F.3d at 622 (internal citation omitted);
 4 Cairns v. Franklin Mint Co., 292 F.3d 1139, 1157 (9th
 5 Cir. 2002).
 6        The reasonable hourly rate corresponds to the
 7 prevailing market rate in the relevant community,
 8 considering the experience, skill, and reputation of
 9 the attorney in question.            See Chalmers v. City of Los
10 Angeles, 796 F.2d 1205, 1210-11 (9th Cir. 1985).
11 Furthermore, “counsel bears the burden of submitting
12 detailed time records justifying the hours claimed to
13 have been expended.”           Id. at 1210.        Counsel must
14 demonstrate that the time actually spent was reasonably
15 necessary to the effective prosecution or defense of
16 the claims.       See Sealy, 743 F.2d at 1385 n.4.
17 B.     Discussion
18        1.    Motion for Alteration, Amendment, or
19              Reconsideration
20              a.   Request for Oral Argument
21        On March 21, 2019, the Court took off-calendar and
22 under submission the hearing for Defendants’ Motion as
23 it found it suitable for decision without argument
24 [288].      That same day, Defendants filed a Request for
25
26 the results obtained; (8) the experience, reputation, and ability
     of the attorneys; (9) the ‘undesirability’ of the case; (10) the
27 nature and length of the professional relationship with the
   client; and (11) awards in similar cases. Kerr, 526 F.2d at
28 69–70.
                                         6
 Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 7 of 38 Page ID #:8411



 1 Oral Argument [291].           Defendants argue that they will
 2 be prejudiced without the opportunity to present an
 3 oral argument, but provide no explanation as to how
 4 they would prejudiced.           Partridge v. Reich, 141 F.3d
 5 920, 926 (9th Cir. 1998).            Defendants were given the
 6 opportunity to reply in full to Plaintiff’s Opposition.
 7 Lake at Las Vegas Investors Group, Inc. v. Pacific
 8 Malibu Dev. Corp., 933 F.2d 724, 729 (9th Cir. 1991)
 9 (“When a party has an adequate opportunity to provide
10 the trial court with evidence and memorandum of law,
11 there is no prejudice [in a refusal to grant oral
12 argument]. . . .).          As such, the Court DENIES
13 Defendants’ Request for Oral Argument.
14              b.   Request for Judicial Notice
15        Defendants request that the Court take judicial
16 notice of government records from the Environmental
17 Protection Agency (“EPA”) included as an exhibit to the
18 Reply Declaration of Drew Sherman (“Sherman Reply
19 Decl.”).      Defs.’ Req. for Judicial Notice (“RJN”) 1:2-
20 5, ECF No. 277.         Specifically, Defendants attach a PDF
21 document list of the EPA’s Active Contracts By Vendor
22 Name, “Last Refresh Date: 10/25/16.”                RJN at 1:23-25.
23        A court may take judicial notice of a fact that is
24 not subject to reasonable dispute because it “can be
25 accurately and readily determined from sources whose
26 accuracy cannot reasonably be questioned.”                  Fed. R.
27 Evid. 201(b)(2).         Plaintiff has objected to the Court
28 taking judicial notice of the document on the basis
                                         7
 Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 8 of 38 Page ID #:8412



 1 that its accuracy can reasonably be questioned.                    Pl.’s
 2 Obj. to RJN at 1, ECF No. 285.              The records and reports
 3 of administrative bodies, such as the EPA, “are proper
 4 subjects of judicial notice, as long as their
 5 authenticity or accuracy is not disputed.”                  Phillips v.
 6 Salt River Police Dept., No. CV-13-798-PHX-LOA, 2013 WL
 7 1797340, at *6 (D. Ariz. Apr. 29, 2013) (quoting Mack
 8 v. South Bay Beer Distrib., 798 F.2d 1279, 1282 (9th
 9 Cir. 1986)).         Plaintiff does dispute the authenticity,
10 however a document from a federal agency is self-
11 authenticating pursuant to Fed. R. Evid. 902(5), and
12 here the PDF displays the EPA logo along with a
13 disclaimer at the bottom of each page that reads “Data
14 provided by US EPA Office of Acquisition Management.”
15 See RJN, Ex. A, ECF No. 277-1.              Defendants have shown
16 that this is indeed an accurate document from the EPA’s
17 website.2         As such, the Court GRANTS Defendants’ Request
18 for Judicial Notice.
19              c.     The Motion
20        Defendants seek reconsideration of the Court’s
21 grant of summary judgment in favor of Plaintiff only as
22 to the award of disgorgement of profits in the amount
23 of                      .   Specifically, Defendants argue that
24
25        2
            Plaintiff makes further arguments as to the accuracy of
26   the document insofar as what qualifies a contract to appear on
     the list and whether it is a complete list, however such concerns
27   are irrelevant to whether the document is an authentic EPA
     document subject to judicial notice. See Pl.’s Evidentiary
28   Objs., ECF No. 284.
                                     8
 Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 9 of 38 Page ID #:8413



 1 the Court erred in relying on the following three press
 2 releases to determine Defendants’ revenue: (1) a March
 3 16, 2016 press release titled, “Morrison Knudsen
 4 Awarded $570 Million Environmental Clean Up Project”;
 5 (2) a June 30, 2016 press release titled, “Morrison
 6 Knudsen Awarded $36 Million Mine Engineering Contract”;
 7 and (3) an April 11, 2017 press release titled,
 8 “Morrison Knudsen awarded $1.2 Billion Construction and
 9 Engineering Contract”.           MSJ Order at 49 (citing
10 Declaration of Diana M. Torres (“Torres MSJ Decl.”) ¶¶
11 16-18, Exs. N-P, ECF Nos. 174-14, 174-15, 174-16).
12 Defendants argue that the Court’s grant of summary
13 judgment as to disgorgement of profits was a clear or
14 manifestly unjust error because Plaintiff did not
15 provide any evidence proving the occurrence of damages.
16 Without such evidence, Defendants argue that
17 reconsideration is necessary because: (1) the Court
18 relied on deemed admissions by the Defendants to
19 authenticate the press releases, but the admissions had
20 been withdrawn and denied by the time of the MSJ Order;
21 (2) the press releases are erroneous and opposite of
22 the actual factual record, and the Court failed to
23 consider other material facts; and (3) it is manifestly
24 unjust to impose the award on Defendant Gary Topolewski
25 (“Topolewski”) as an individual.
26        Local Rule 7-18 instructs that “newly discovered
27 evidence” is either facts occurring after the time of
28 decision or those “that in the exercise of reasonable
                                         9
     Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 10 of 38 Page ID
                                      #:8414


 1 diligence could not have been known” to the movant at
 2 the time of the decision.             See also AcSandS, 5 F.3d at
 3 1263 (“The overwhelming weight of authority is that the
 4 failure to file documents in an original motion or
 5 opposition does not turn the late filed documents into
 6 ‘newly discovered evidence.’”).               Here, Defendants
 7 largely base their Motion on arguments and evidence
 8 that were available to them at the time of the summary
 9 judgment briefing, yet of which they failed to raise
10 before the Court.           The Court is bewildered as to why
11 Defendants did not previously advance these arguments.
12 Defendants did not argue once that the amount of
13 revenue Plaintiff claimed for disgorgement of profits
14 was incorrect or that it was based on unreliable
15 evidence—regardless of its admissibility. 3                 Nor did
16 Defendants provide or point to any evidence in
17 opposition to the press releases, leaving the Court to
18 conclude there was no triable issue.                 The Court
19 acknowledged it was hesitant to rely solely on the
20 press releases when such an exorbitant amount of
21 damages is at stake, as such evidence would ordinarily
22 fall short of a plaintiff’s burden of proof.                    The Court
23
24         3
            Defendants argue that they did not need to dispute the
25   press releases or Plaintiff’s damages calculation because
     Plaintiff only stated as an undisputed fact that Defendants
26   “claimed” to have been awarded the contracts, rather than stating
     that they actually were awarded the contracts. Such a technical
27   argument is a complete red herring and does not excuse what would
     be ordinary common sense to argue against such an extreme amount
28   of damages.
                                     10
     Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 11 of 38 Page ID
                                      #:8415


 1 agrees that Plaintiff should have done more, but how
 2 Defendants expected the Court to determine damages when
 3 they provided nothing in response left the Court
 4 confounded.         While Plaintiff had the initial burden to
 5 prove its case, the standard is clear—the burden then
 6 shifts to Defendants to produce admissible evidence
 7 showing a triable issue of fact—which Defendants did
 8 not do.       Nissan Fire & Marine Ins. Co. v. Fritz Cos.,
 9 210 F.3d 1099, 1102-03 (9th Cir. 2000).                  However slight
10 Plaintiff met its burden, because Defendants failed to
11 meet their burden in response, the Court begrudgingly
12 put aside its concern over the amount of damages to
13 abide by such legal standards.
14         Defendants were free to raise these arguments
15 during their briefing regarding Plaintiff’s Motion for
16 Summary Judgment.           Defendants may not now raise these
17 arguments in the posture of a motion for
18 reconsideration, and Defendants’ Motion should be
19 denied on this basis alone.                See, e.g., Marlyn
20 Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571
21 F.3d 873, 880 (9th Cir. 2009) (“A motion for
22 reconsideration ‘may not be used to raise arguments or
23 present evidence for the first time when they could
24 reasonably have been raised earlier in the
25 litigation.’”) (quoting Kona Enters., Inc. v. Estate of
26 Bishop, 229 F.3d 877, 890 (9th Cir. 2000)); Chapman v.
27 Starbucks Corp., No. 2:09–cv–2526–GEB–EFB, 2011 WL
28 826810, at *3 (E.D. Cal. Mar. 3, 2011) (“[A] motion for
                                         11
     Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 12 of 38 Page ID
                                      #:8416


 1 reconsideration ‘may not be used to relitigate old
 2 matters[.]’” (second alteration in original) (quoting
 3 Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n.5
 4 (2008)).
 5         In short, Defendants appear to have realized in
 6 hindsight their error in failing to raise a single
 7 dispute of material fact as to damages, and cannot now
 8 assert such arguments that were available to them
 9 during the summary judgment briefing.                 Despite
10 Defendants’ utter failure to timely provide these
11 arguments before the Court, the Court will nonetheless
12 consider Defendants’ arguments in turn below to
13 determine whether the Court committed a clear or
14 manifestly unjust error in its decision granting
15 summary judgment.
16                    i.    Reliability of the Press Releases
17                          1.    Withdrawn Admissions
18         First, Defendants argue that the Court was only
19 able to rely on the press releases because they were
20 authenticated by admissions that were later withdrawn
21 during the time between Defendants’ Opposition, filed
22 on August 21, 2018, and the Court’s MSJ Order, issued
23 on November 8, 2018.            Plaintiff’s First Set of Requests
24 for Admission (the “RFAs”) sought admission from
25 Topolewski that the press releases were drafted or
26 issued by him, or someone acting on his behalf.
27 Declaration of Diana Torres ISO Pl.’s Mot. re Summ. J.
28 (“Torres MSJ Decl.”), ECF No. 174; id., Ex. C, Pl.’s
                                         12
     Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 13 of 38 Page ID
                                      #:8417


 1 RFAs at 6-8, ECF No. 174-3.              These admissions were
 2 deemed admitted when Topolewski failed to respond, but
 3 were later withdrawn by the Magistrate Judge assigned
 4 to this case on October 3, 2018.                See Order re Ex Parte
 5 to Withdraw Admissions, ECF No. 231.
 6         Defendants argue that because the admissions were
 7 not withdrawn at the time of their Opposition, they
 8 “literally could not contest the Press Releases’s
 9 admissibility.”          Defs.’ Mem. at 20 n.2, ECF No. 268-1.
10 Defendants are correct that Plaintiff relied on
11 Topolewski’s admissions as supporting evidence in
12 listing the three press releases in Plaintiff’s
13 Statement of Uncontroverted Facts (“Pl.’s SUF”).                     See
14 Pl.’s SUF ¶ 26(a)-(c), ECF No. 173.                 However, even
15 though the press releases were supported by
16 Topowelski’s admissions, that did not prevent any of
17 the Defendants from arguing that the press releases
18 contain inaccurate information, or that despite what
19 the press releases say, the contracts never came to
20 fruition.4        As Plaintiff points out, the admissions were
21 served on Topolewski himself, and not the Corporate
22 Defendants, yet none of the Corporate Defendants
23
           4
24          Defendants suggest that the Court “was unaware Defendants
     had successfully challenged the evidence through the Ex Parte
25   Application and Order.” Defs.’ Mem. at 20 n.2. However, the
     Magistrate Judge merely held that Topolewski’s admissions were
26   withdrawn, and made no ruling as to the content of the press
     releases themselves. See ECF No. 231 at 14:4-6 (“The Court takes
27   no position as to whether the representations on Defendants’
     website and in their press releases persuasively establish
28   Defendants’ actual income.”).
                                     13
     Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 14 of 38 Page ID
                                      #:8418


 1 objected to the authenticity or accuracy of the press
 2 releases.5
 3         Defendants further argue that with the admissions
 4 withdrawn, the press releases were not authenticated,
 5 and relying on them constituted clear error.                    The Court
 6 cited to the press releases as exhibits attached to the
 7 Torres MSJ Declaration.             In her declaration, Ms. Torres
 8 stated that Exhibits N-P contain “true and correct
 9 cop[ies] of [the] press release[s],” but she made no
10 mention of the RFAs and did not cite to the RFAs.
11 Torres MSJ Decl. ¶¶ 16-18.              Yet, nowhere in Defendants’
12 evidentiary objections did any of the Defendants object
13 to these three paragraphs of the Torres MSJ Declaration
14 for lack of authentication, or any other evidentiary
15 basis.
16         Defendants also point to Topolewski’s deposition to
17 argue that his testimony shows that the contracts never
18 occurred.        In the excerpt provided, Topolewski
19 responded “no” to the question of whether he had ever
20 seen the press releases before, and he further
21 testified that he was “unaware of any bids that were
22 made” during his time with the Corporate Defendants.
23 See Defs.’ Opp’n to Pl.’s MSJ, ECF No. 187; id.,
24
25         5
            Defendants argue that they did object to the press
26   releases as violating Rule 37 because the press releases were
     never properly produced during discovery, however, this is
27   merely a regurgitation of the same argument the Court already
     dismissed at summary judgment, and as such, the Court need not
28   address it now.
                                     14
     Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 15 of 38 Page ID
                                      #:8419


 1 Declaration of Drew Sherman in Opp’n to Pl.’s MSJ
 2 (“Sherman MSJ Decl.”) Ex. E, Topolewski Dep. at 136:8-
 3 139:23, ECF No. 187-1.            Whether Topolewski denied
 4 knowing of the press releases in his admissions or
 5 deposition has no bearing on whether the press releases
 6 were issued by Corporate Defendants or someone on their
 7 behalf, as Topolewski testified personally and not as a
 8 corporate representative.             Defs.’ Statement of Genuine
 9 Disputes of Facts (“Defs.’ SGDF”) ¶ 8, ECF No. 188.
10 Notably, Corporate Defendants did not designate a
11 single corporate witness in response to Plaintiff’s
12 noticed depositions and Plaintiff took the non-
13 appearance at the deposition of each Corporate
14 Defendant.        Torres Decl. ISO MSJ Reply ¶ 9, ECF No.
15 202.        The fact that Topolewski claimed to not have
16 knowledge of the press releases does not create a
17 triable issue as to whether Corporate Defendants issued
18 the press releases.6           Nor did any of the Defendants
19 offer any evidence in opposition to the press releases
20 to create a triable issue as to whether the contracts
21
22         6
            As discussed in further detail later in this Order,
     Topolewski was held jointly and severally liable with the
23   Corporate Defendants for his own extensive involvement in the
24   fraudulent activities; joint and several liability under the
     Lanham Act does not require that Topolewski personally knew of or
25   authorized the press releases so long as he was instrumental in
     the underlying fraudulent activity of forming the Corporate
26   Defendants. Comm. for Idaho's High Desert, Inc. v. Yost, 92 F.3d
     814, 823-24 (9th Cir. 1996) (finding district court erred in
27   dismissing corporate officers who would be individually liable
     under §43(a) for their acts in forming the defendant
28   corporation).
                                     15
    Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 16 of 38 Page ID
                                     #:8420


1 occurred.        The Court again stresses that Defendants
2 never pointed to Topolewski’s deposition in their
3 Opposition to dispute that the contracts were ever
4 performed.
5         Topolewski filed his first Motion to Withdraw
6 Admissions [185] one day before Defendants filed their
7 Opposition to Plaintiff’s MSJ.                At the very least,
8 Defendants should have notified the Court in their
9 Opposition that the Motion to Withdraw Admissions was
10 pending, and that should the admissions be withdrawn,
11 they would object to the admissibility and accuracy of
12 the press releases.          Defendants also had over a month
13 following the Order withdrawing Topolewski’s admissions
14 to request to file supplemental briefing, but did not
15 do so.      Fed. R. Civ. P. 15.           The Court was thus left
16 with no argument, evidence, or indication from
17 Defendants that the press releases were inaccurate or
18 unreliable.        Moreover, as Plaintiff points out, in the
19 absence of any evidence or argument by Defendants to
20 oppose the press releases, the press releases
21 themselves contained information listed on Defendants’
22 website, connecting the Corporate Defendants to the
23 press releases.         See Torres MSJ Decl., Ex. D at 2, ECF
24 No. 174-4 (referencing Tom Barrett and Jason Butler,
25 whom Topolewski admitted worked for Corporate
26 Defendants); id., Ex. O at 2, ECF No. 174-15 (listing
27 contact as info@morrison-knudsen.com, Corporate
28 Defendants’ email); id., Ex. P at 2, ECF No. 174-16
                                        16
     Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 17 of 38 Page ID
                                      #:8421


 1 (listing contact as defaulting Defendant Henry Blum,
 2 hblum@morrison-knudsen.com).              Defendants provided no
 3 evidence to the contrary, leaving the Court to
 4 determine that there was no triable issue.                   Thus, the
 5 Court is unpersuaded by these arguments that it
 6 committed a clear or manifestly unjust error.
 7                          2.    EPA Website
 8         Defendants repeatedly argue that the Court is
 9 penalizing them for actions they did not commit because
10 they never received the money announced in the press
11 releases.        However, Defendants provide no evidence in
12 support of this assertion, other than the declaration
13 of Mike Johnson, Corporate Defendants’ authorized
14 representative,7 and an exhibit they have attached to
15 their Reply for the first time containing a PDF
16
17         7
            Plaintiff objects to the Declaration of Mike Johnson ISO
     Defs.’ Reply (“Johnson Decl.”), ECF No. 276-4, in its entirety.
18   Pl.’s Evidentiary Objs. 4-5, ECF No. 284. Mr. Johnson states in
19   his declaration that the Corporate Defendants never received the
     money stated in any of the three press releases, and that, in
20   fact, no money was received by the Corporate Defendants other
     than what is listed in the Income Statement. Johnson Decl. ¶¶ 3-
21   5. As Plaintiff points out in its objections, Mr. Johnson does
     not identify sufficient facts to show the basis of his personal
22   knowledge regarding the contracts, such as his role and
     involvement with the Corporate Defendants, his knowledge of their
23   dealings, or who he spoke to, other than saying he is an
24   “authorized representative.” Fed. R. Evid. 602. Further,
     Defendants provide no evidence to support Johnson’s statements
25   other than the EPA listing, which is discussed in the body above.
     For these reasons, and because Defendants never presented this
26   declaration during the time of their Opposition to Plaintiff’s
     MSJ, although they could have, the Court declines to consider the
27   Johnson Declaration as “new evidence” for the purposes of a
     motion for reconsideration and thus DENIES as MOOT Plaintiff’s
28   objection.
                                     17
     Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 18 of 38 Page ID
                                      #:8422


 1 document from the EPA’s website showing the EPA’s list
 2 of “Active Contracts By Vendor Name.”                 Sherman Reply
 3 Decl. ¶¶ 3-6, ECF No. 276-1; id., Ex. 1, ECF No. 276-2. 8
 4 Defendants provide this to now dispute only one of the
 5 press releases that claimed a $570 Million contract
 6 awarded by the EPA, arguing that had the contract
 7 actually been awarded to Defendants, they would have
 8 been listed on the website, yet nowhere on the list do
 9 their names appear.           Reply at 5:5-16.        The exhibit
10 shows the “Last Refresh Date” as 10/26/16,” and
11 Defendants indicate that the PDF is as the list
12 appeared on www.epa.gov on the date of January 19,
13 2017.       Declaration of Joshua Eichenstein ISO Defs.’ RJN
14 (“Eichenstein Decl.”) ¶ 8, ECF No. 286-1.                   Given the
15 dates listed, the EPA listing was accessible to
16 Defendants long before they ever filed their Opposition
17 to Plaintiff’s MSJ, and thus cannot be considered “new
18 evidence” for the purposes of a motion for
19 reconsideration.          See, e.g., TYR Sport, Inc. v. Warnaco
20 Swimwear, Inc., 709 F. Supp. 2d 821, 839 (C.D. Cal.
21 2010) (citation omitted) (“The Court may disregard
22
           8
          Plaintiff objects to the EPA PDF document on the grounds
23 that (1) it is procedurally improper as it was neither produced
24 during discovery, nor attached as an exhibit to either
     Defendants’ MSJ Opposition or their Motion for Reconsideration;
25   (2) it is inadmissible hearsay; and (3) it lacks authentication.
     Pl.’s Evidentiary Objs. 2-3. Because the Court has taken
26   judicial notice of the document, Plaintiff’s objections are
     OVERRULED on the bases of inadmissible hearsay and lack of
27   authentication. As to the procedural argument Plaintiff makes,
     the Court addresses this argument in the body above.
28
                                         18
     Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 19 of 38 Page ID
                                      #:8423


 1 evidence or arguments on a motion for reconsideration
 2 that could reasonably have been presented prior to this
 3 Court's ruling.”).
 4         Even if the Court were to consider the evidence, it
 5 is not clear from the PDF who is considered a “vendor”
 6 to be included in the list, at what stage a contract
 7 must be at to be included in the list, or whether this
 8 is a full and complete list of every contract the EPA
 9 has ever granted.           The last refresh date of October 26,
10 2016, is just over six months after the press release
11 was issued announcing the contract, but there is no
12 explanation at what point such a contract would be
13 included on this list, if at all.                Because Defendants
14 did not provide any evidence or argument disputing the
15 press releases in their Opposition to the MSJ, when
16 they could have, the Court did not commit clear error.
17 The EPA document is the only evidence Defendants
18 provide now to argue that there is a triable issue,
19 that they should have raised in Opposition to the MSJ.
20 Consequently, this alone is insufficient to meet the
21 standard for the Court to reconsider its MSJ Order
22                    ii. The Court Did Not Fail to Consider
23                          Other Material Facts
24         Defendants assert that there was evidence the Court
25 neglected to consider in its MSJ Order, which raise a
26 genuine issue of fact as to the validity of the press
27 releases, and as such, the Court erred in relying on
28 the press releases.
                                         19
     Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 20 of 38 Page ID
                                      #:8424


 1                          1.    Defendants’ Income Statement
 2         Defendants argue that the Court’s award of damages
 3 was speculative in part because the Court ignored
 4 Defendants’ purported Income Statement, which
 5 Defendants argue creates a triable issue of fact as it
 6 shows “less than                    in revenue over a four-year
 7 period.”        Specifically, Plaintiff provided an “Income
 8 Statement” produced by Defendants during discovery,
 9 which shows that for all of the Corporate Defendants
10 combined, their revenue was as follows: (1)                           for
11 2013; (2)                 for 2014; (3)               for 2015; and
12 (4)              for 2016.      Torres MSJ Decl., Ex. M, ECF No.
13 178-1.       In the absence of any evidence of costs
14 provided by Defendants, Plaintiff attached the Income
15 Statement to show that Defendants claimed total costs
16 and expenses of                       for 2013-2016. 9      Defendants
17 are correct that the Court did rely on the Income
18 Statement to deduct costs.              However, the Court noted
19 that the Magistrate Judge deemed the Income Statement
20 “plainly inadequate,”10 and the Court relied on the
21
           9
22 fact inThe  Court notes Plaintiff only included as an undisputed
           its SUF that Defendants claim total labor costs and
23 operating  expenses, see Pl.’s SUF ¶ 27, and made no mention of
     the claimed revenue as an undisputed fact. Nowhere in Defendants
24   SGDF did they assert the claimed revenue from the Income
     Statement as an undisputed fact. See generally Defs.’ SGDF, ECF
25   No. 188.
26         10
            The Magistrate Judge found that “Defendants’ production
     of two pages of financial summaries only partially addressing the
27   period identified by the Court is plainly inadequate. Plaintiff
     is entitled, at a minimum, to all of the documents Defendants
28   consulted to create the Income Statements, as well as any
                                     20
     Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 21 of 38 Page ID
                                      #:8425


 1 statement solely for the purpose of its showing of
 2 costs, since Plaintiff conceded as much.                  MSJ Order at
 3 51 (“Even though the Court found that the two-page
 4 financial statement Defendants initially provided was
 5 inadequate, Plaintiff has conceded that in the absence
 6 of any showing of costs by Defendant, Plaintiff will
 7 accept the summary’s showing of Defendants’ total costs
 8 and expenses for 2013-2016 as                            .”).
 9         The Court essentially threw Defendants a bone here
10 because it was Defendants’ burden to prove their costs,
11 yet they did not point to any evidence, nor did they
12 argue any amount of costs to be deducted from the
13 amount Plaintiff submitted for Defendants’ revenue.
14 Because the burden was on Defendants to prove costs,
15 the Court could have decided to not deduct any amount
16 at all, and Plaintiff’s award would have been even
17 higher—by about                      .        Defendants failed to even
18 point to the Income Statement once in their Opposition
19 to argue that they received a different amount of
20 revenue, or that the revenue listed in the Income
21 Statement was accurate.
22         The Court relied on the press releases because no
23 other evidence of Defendants’ financials were
24
25
     additional documents that might contradict or otherwise call
26 into question the accuracy of the information in those
     Statements.”    Mem. re Pl.’s Mot. for Contempt, 13:6-12, ECF No.
27 154. The Court agrees that the Income Statement was “plainly
   inadequate” as it provides no indication of where the alleged
28 revenue or costs came from.
                                            21
     Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 22 of 38 Page ID
                                      #:8426


 1 presented, and the Court surmised that this could be
 2 because Defendants received more than what the press
 3 releases accounted for.             Defendants argue that the
 4 exact opposite of what the Court concluded is true—that
 5 the Court “ignored the alternative possibility that
 6 Defendants had no other documentation because there was
 7 such minimal business; this happens to be the true
 8 explanation.”         Defs.’ Mem. at 21:3-10.           Yet, Defendants
 9 do not explain where the “minimal profits” on their
10 Income Statement were derived from and how they spent
11 millions of dollars that would generate such a large
12 deficit in profit.           If this was the true explanation,
13 all Defendants had to do was say so in their
14 Opposition.         To date, Defendants have not provided any
15 further evidence relating to their financials and now
16 only offer argument, this is entirely insufficient to
17 merit the rare instance of granting a motion for
18 reconsideration.
19         Finally, Defendants argue that Plaintiff could have
20 relied on its own financials, but this is a clear
21 misunderstanding of the law for disgorgement of
22 profits.        Plaintiff asserted in its Complaint they
23 would be seeking an accounting of profits, Compl. ¶ 3,
24 and repeatedly sought Defendants’ financial information
25 throughout discovery.            MSJ Order at 49-50.         Never once
26 did Plaintiff assert they would be seeking damages in
27 any form other than disgorgement of profits, and with
28 respect to profits, a “plaintiff shall be required to
                                         22
     Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 23 of 38 Page ID
                                      #:8427


 1 prove defendant’s sales only; defendant must prove all
 2 elements of cost or deduction claimed.”                  15 U.S.C. §
 3 1117(a)( emphasis added).             Thus, Plaintiff could not
 4 have relied on its own financials.
 5                          2.    Discovery Conduct
 6         Defendants argue that they were not wholly
 7 uncooperative throughout discovery, a factor the Court
 8 considered in its damages analysis.                 As detailed in the
 9 MSJ Order, the Magistrate Judge ordered Defendants to
10 supplement discovery several times to provide financial
11 information.         MSJ Order at 50-51.         Defendants argue
12 that after the June 27 Order re Contempt [154], they
13 filed supplemental discovery including a Declaration of
14 Mike Johnson, the Corporate Defendants’ authorized
15 representative, on August 24, 2018 [191].                   Defendants
16 further argue that on September 7, the Magistrate Judge
17 ruled that Defendants’ August 24 supplemental responses
18 “satisf[ied] the June 27 Order.”                See Reply at 16:19-23
19 (quoting ECF No. 210 at 26:1-4).11               Defendants point out
20
21         11
             On July 24, 2018, Plaintiff filed a Motion to Hold
     Defendants in Civil Contempt for violating the Court’s June 27
22   Order to supplement discovery [162]. The responses were due by
23   July 9, 2018, and Defendants failed to meet that deadline and did
     not serve their supplemental responses until July 18, 2018, after
24   several nudges from Plaintiff. Contempt Order 3:3-22, ECF No.
     210. Specifically, Defendants are referring to their supplement
25   to the Court’s Order that they provide all monthly, quarterly,
     and annual income statements and other financial statements from
26   July 21, 2013 until the filing of the Complaint because their
     previous Income Statement was inadequate. Id. at 15:19-28. The
27   Magistrate Judge did find Defendants responses were satisfactory
     because Topolewski responded that he is no longer affiliated with
28   the Corporate Defendants and does not have access to such
                                     23
     Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 24 of 38 Page ID
                                      #:8428


 1 that the Magistrate Judge added that the Corporate
 2 Defendants should execute a declaration if they were
 3 unable to obtain bank statements or other documents,
 4 and Defendants did so by serving another Declaration of
 5 Mike Johnson on September 21, 2018, explaining that the
 6 Corporate Defendants’ bank records were unavailable
 7 because the bank would not release statements without
 8 authorization from defaulting Defendant Henry Blum, who
 9 could not be found.           Id. at 16:24-17:5; Sept. 21
10 Johnson Decl. ¶¶ 7-11, ECF No. 268-4.                 While this does
11 partly explain the lack of financial documents, it does
12 not change the fact that Defendants repeatedly did not
13 abide by discovery orders prior to this and neglected
14 to raise any of this to the Court during the summary
15 judgment briefing.           Defendants cannot expect the Court
16 to search every single docket entry to find an answer
17 as to why they were non-compliant in handing over
18 financial information.            Freeman Investment Mgmt., Co.
19 LLC v. Frank Russel Co., 729 Fed. App’x 590, 591
20 (quoting United States v. Dunkel, 927 F.2d 955, 956
21 (7th Cir. 1991) (“Judges are not like pigs, hunting for
22 truffles [buried in briefs]”.).               The Court reminds
23 Defendants that it is not the Court’s duty to do the
24 work for them, and failing to raise this in their
25
26
     documents, and Mike Johnson, the representative for Corporate
27 Defendants, stated that he contacted the Corporate Defendants’
     accounting department and was told that no documents exist.           Id.
28 at 18-20.
                                         24
    Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 25 of 38 Page ID
                                     #:8429


1 Opposition is not grounds for reconsideration.
2                    iii.        Personal Liability of Topolewski
3         Defendants argue that the amount of damages is
4 manifestly unjust with respect to Topolewski, an
5 individual.         Defendants argue there was no discussion
6 in the MSJ Order supporting personal liability against
7 Topolewski, however Defendants fatally grouped
8 Topolewski in with the Corporate Defendants and never
9 once argued before the Court that Topolewski should not
10 be held personally liable.             Defendants also point to
11 Topolewski’s deposition testimony that he never
12 received any “profit sharing” or “compensation.”
13 Sherman Decl. ¶ 6; id., Ex. 2, Topolewski Dep.                   Whether
14 Topolewski knew of the press releases, knew of any
15 profits by Corporate Defendants, or received any
16 profits himself is irrelevant.              Holding Topolewski
17 personally liable is not manifestly unjust because he
18 is liable jointly and severally for his direct
19 involvement in the extensive fraud committed in forming
20 the Corporate Defendants.            Comm. for Idaho's High
21 Desert, Inc. v. Yost, 92 F.3d 814, 823-24 (9th Cir.
22 1996) (finding district court erred in dismissing
23 corporate officers who would be individually liable
24 under §43(a) for their acts in forming the defendant
25 corporation); Transgo, Inc. v. Ajac Transmission Parts
26 Corp., 768 F.2d 1001, 1021 (9th Cir. 1985) (“A
27 corporate officer or director is, in general,
28 personally liable for all torts which he authorizes or
                                        25
     Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 26 of 38 Page ID
                                      #:8430


 1 directs or in which he participates, notwithstanding
 2 that he acted as an agent of the corporation and not on
 3 his own behalf.”).
 4         In sum, Defendants have not provided any new
 5 evidence or argument that was not available to them at
 6 the time of the summary judgment briefing, and fail to
 7 establish the Court committed a clear error or manifest
 8 injustice because: (1) the RFAs Defendants argue were
 9 withdrawn were with respect to Topolewski, yet none of
10 the Corporate Defendants disputed that they won and
11 performed the contracts; (2) none of the Defendants
12 disputed the reliability of the press releases, which
13 is different than their admissibility; (3) Defendants
14 did not provide any evidence in opposition to the press
15 releases creating a triable issue; (4) Topolewski is
16 liable jointly and severally for being involved in the
17 fraudulent activity; and, most significantly, (4) none
18 of the Defendants ever argued that they never received
19 the profits alleged.
20         The only other argument Defendants put forth is
21 that the sheer amount of damages is manifestly unjust
22 to impose by relying only on the press releases. 12                    The
23
           12
24          The only authority Defendants provide for this
     proposition is a 2016 decision from this district, Kaloud, Inc.
25   v. Shisha Land Wholesale, Inc. Sherman Decl. ¶ 5, Ex. 1, ECF No.
     268-6. Defendants argue that Kaloud is analogous because there,
26   the district court granted reconsideration because “[t]o hold
     otherwise would be to penalize [d]efendant for a violation that
27   it did not legally commit.” Reply at 4:18-22. Not only is this
     decision merely persuasive authority, but it is also is
28   distinguishable because there, the court found that it applied
                                     26
     Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 27 of 38 Page ID
                                      #:8431


 1 Court has been troubled about the amount of damages
 2 ever since the parties completed briefing on summary
 3 judgment and it became apparent that Plaintiff should
 4 have done more to support the press releases.                    However
 5 restless the Court has been, and still is over the
 6 amount of damages, Defendants’ procedural failures left
 7 the Court with no clear avenue other than to rest upon
 8 the standards of civil procedure and the shifting
 9 burden of proof on summary judgment.                 Thus, the Court
10 is unconvinced by the arguments Defendants now raise
11 that reconsideration of disgorgement of profits is
12 necessary because it boils down to one issue—that
13 Defendants never once disputed the revenue or offered
14 any evidence in opposition to the press releases to
15 create a triable issue of fact.               The Court did not
16 commit a clear or manifestly unjust error in its
17 summary judgment decision because it determined
18 disgorgement of profits based on the only evidence that
19 was before the Court at the time—the three press
20 releases.        Defendants failure to raise a dispute or
21 provide evidence in opposition to the press releases
22 does not justify the rare occurrence of granting a
23
24
     the wrong statutory section with regard to counterfeit marks and
25   on reconsideration it became clear that the defendant was not
     liable at all because the counterfeit marks at issue were not
26   registered at the time of the wrongdoing under the applicable
     section. See Sherman Decl. Ex. 1 at 5. Here, Defendants have
27   not provided any new evidence showing they are not legally
     liable, rather, the issue here is whether there was sufficient
28   evidence supporting the amount of damages.
                                     27
     Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 28 of 38 Page ID
                                      #:8432


 1 motion for reconsideration.                Lal v. California, 610
 2 F.3d 518, 524 (9th Cir. 2010) (“An attorney's actions
 3 are typically chargeable to his or her client and do
 4 not ordinarily constitute extraordinary circumstances
 5 warranting relief from judgment under Rule 60(b)(6).”).
 6 For all the reasons already discussed, Defendants have
 7 not provided any new evidence of their revenue, and
 8 Defendants’ mere disagreement with the Court’s
 9 determination is insufficient grounds for
10 reconsideration.          Andrews v. Pride Indus., No.
11 2:14-cv-02154-KJM-AC, 2017 WL 117899, at *2 (E.D. Cal.
12 Jan. 11, 2017) (citation omitted) (“‘A party seeking
13 reconsideration must show more than a disagreement with
14 the Court’s decision, and recapitulation ...’ of that
15 which was already considered by the Court in rendering
16 its decision.”).          As such, the Court DENIES Defendants’
17 Motion.
18         2.    Attorneys’ Fees
19         Plaintiff requests $881,790.30 in attorneys’ fees.
20 Plaintiff        has    provided    two    declarations      by   Yungmoon
21 Chang, as well as time entries logged by the Accounting
22 Department of Kirkland & Ellis from May 8, 2017, to
23 December 15, 2018.          Declaration of Yungmoon Chang (“Chang
24 Decl.”) ¶ 3, ECF No. 262-4; id., Ex. A, Accounting
25 Spreadsheet, ECF No. 262-5.                The total fees incurred is
26 $958,196.40.           Ex. A at 40.       The total is broken down as
27 follows:
28
                                         28
     Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 29 of 38 Page ID
                                      #:8433


 1         Partner Diana Torres               414.5 hours @ $892/hr
                                              15.2 hours @ $988/hr13
 2                                            = $384,751.60
 3         Associate Yungmoon Chang           608.15 hours @ $554/hr
                                              43.2 hours @ $669/hr
 4                                            = $365,815.90
 5         Partner David Klein                64 hours @ $818/hr
                                              = $52,352
 6
           Associate Colin Bosch              2.8 hours @ $506/hr
 7                                            = $1,416.80
 8         Associate Katherine McNutt              4.2 hours @ $581/hr
                                                   = $2,440.20
 9
           Law Clerk Fady Essam Saleh              12.5 hours @ $308/hr
10                                                 = $3,850
11         Senior Paralegal                   257.9 hours @ $334/hr
           Keith Catuara                      21.3 hours @ $352/hr
12                                            = $93,636.20
13         Senior Paralegal                   12.5 hours @ $317
           Jelani Solper                      = $3,962.50
14
15         Senior Litigation Support
           Specialist Colleen C. Caamano 38.3 hours @ $299/hr
16                                       = $11,451.70
17         Senior Litigation Support
           Specialist Wendy D. Mitchell            18.5 hours @ $299/hr
18                                                 = $5,531.50
19         Paralegal LaTonya D.               29.8 hours @ $260/hr
           Fountain                           1.3 hours @ $273/hr
20                                            = $8,102.90
21         Junior Paralegal                   84.9 hours @ $189/hr
           Stephanie S. Rosa                  14.6 hours @ $198/hr
22                                            = $18,936.90
23         Junior Paralegal                   14.3 hours @ $189/hr
           Eric J. Tintle                     = $2,702.70
24
25
26         13
                These numbers reflect the hours Ms. Torres billed after
27 October 1, 2018, the date at which her hourly rate increased.
   The same applies below to Ms. Chang, Mr. Catuara, Ms. Fountain,
28 and Ms. Rosa.
                                         29
     Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 30 of 38 Page ID
                                      #:8434


 1         Junior Paralegal                   9.5 hours @ $189/hr
           Terry Ellis                        = $1,795.50
 2
           Library Factual Research           5 hours @ $290/hr
 3                                            = $1,450
 4         Total:     $958,196.40
 5
     See Supplemental Declaration of Yungmoon Chang (“Supp.
 6
     Chang Decl.), ECF No. 303; Chang Decl., Ex. A.
 7
     Plaintiff already collected three sets of fees during
 8
     this litigation: (1) $21,815.80 in fees related to
 9
     Plaintiff’s November 28, 2017 Motion for Civil
10
     Contempt, ECF No. 97; (2) $32,874.00 in fees related to
11
     Plaintiff’s May 10, 2018 Motion for Further Contempt,
12
     ECF No. 155; and (3) $21,716.30 in fees related to
13
     Plaintiff’s July 24, 2018 Contempt Motion, ECF No. 233.
14
     As such, Plaintiff deducted $76,406.10 from the total,
15
     leaving $881,790.30 in fees remaining in this Action.
16
                 a.   Reasonable Rates
17
           Defendants do not contest the reasonableness of the
18
     hourly billing rates of Plaintiff’s attorneys, thus the
19
     rates are not at issue here.             Even so, the Court notes
20
     that it has previously found Plaintiff’s rates
21
     reasonable.       Order re Contempt Attorneys’ Fees at 1:1-
22
     14, ECF No. 97 (finding that “while on the higher end,”
23
     Diana Torres’ rate of $892 per hour, associate Chang’s
24
     rate of $554, and paralegal Keith Catuara’s rate of
25
     $334, “are in line with rates courts in the Central
26
     District have previously approved”); Order re Further
27
     Contempt Attorneys’ Fees 9:21-10:11, ECF No. 155
28
                                         30
     Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 31 of 38 Page ID
                                      #:8435


 1 (same).       Since then, Plaintiff’s counsel’s rates did
 2 increase starting on October 1, 2018, to $988 per hour
 3 for partners, $506-$669 for associates, and $352 for
 4 legal assistants—all of which remain within or
 5 minimally above the market range.                See Univ. Elecs.,
 6 Inc. v. Univ. Remote Control, Inc., 130 F. Supp. 3d
 7 1331, 1337 (C.D. Cal. 2015) (showing intellectual
 8 property partners in the range of $600 to $1,100 per
 9 hour); Perfect 10, Inc. v. Giganews, Inc., No. CV 11-
10 07098-AC SHX, 2015 WL 1746484, at *20 (C.D. Cal. Mar.
11 24, 2015) (associate rate between $350 and $690 and
12 paralagel rate between $240 and $345).                  As such, the
13 rates here are reasonable.
14               b.   Reasonable Hours Expended
15         The Court must next assess “whether attorneys for
16 the prevailing party could have reasonably billed the
17 hours they claim to their private clients.”                   Gonzalez
18 v. City of Maywood, 729 F.3d 1196, 1202 (9th Cir.
19 2013).       In doing so, courts perform an “‘hour-by-hour
20 analysis of the fee request,’ and exclude those hours
21 for which it would be unreasonable to compensate the
22 prevailing party.”           Id. (quotation admitted).           The
23 requested hours “may be reduced where documentation of
24 the hours is inadequate; if the case was overstaffed
25 and hours are duplicated; if the hours expended are
26 deemed excessive or otherwise unnecessary.”                   Chalmers
27 v. City of Los Angeles, 796 F.2d 1205, 1210 (9th Cir.
28 1986).
                                         31
     Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 32 of 38 Page ID
                                      #:8436


 1                    i.    Block Billing
 2         Defendants argue that Plaintiff’s counsel included
 3 improper block billing.             Specifically, Plaintiff’s
 4 counsel block-billed as follows: (1) 20.9 hours of Ms.
 5 Torres’ time; (2) 34.7 hours of Ms. Chang’s time; and
 6 (3) 3.6 hours of Mr. Klein’s time.                Pl.’s Reply at
 7 3:10-20; Chang Decl. ¶ 3, Ex. A (entries for May 8, 19,
 8 and 29 of 2017; June 2, 8, 13, 16, 21, 23, 26, of 2017;
 9 and July 8-9, 11-13, 17-18, 20-21 of 2017).
10         Block billing is the “time-keeping method by which
11 each lawyer . . . enters the total daily time spent
12 working on a case, rather than itemizing the time
13 expended on specific tasks.”               Welch v. Metro. Life Ins.
14 Co., 480 F.3d 942, 945 n.2 (9th Cir. 2007) (internal
15 quotation marks and citation omitted).                  Courts may
16 reduce block-billed hours because block billing “makes
17 it more difficult to determine how much time was spent
18 on particular activities.”              Id. at 948.      Courts
19 generally impose a 5% to 20% reduction for hours block-
20 billed.       Pierce v. Cnty of Orange, 905 F. Supp. 2d
21 1017, 1031 (C.D. Cal. 2012).               Even where entries are
22 sufficiently detailed to give courts an accurate sense
23 of the task performed, as in this case, block billing
24 runs the risk that the time spent was inflated, even if
25 only slightly, and does not allow a court to precisely
26 determine whether the time devoted to each individual
27 task was reasonable.            Id. at 1031-32.       Thus, the Court
28 will impose an across-the-board reduction of 20% for
                                         32
     Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 33 of 38 Page ID
                                      #:8437


 1 hours submitted in block billing format.                    See, e.g.,
 2 Welch, 480 F.3d 942 at 948-49 (across-the board cut of
 3 20% to block-billed entries was justified).                   As a
 4 result, Ms. Torres’ total time shall be reduced by 4.18
 5 hours ($3,728.56)14; Ms. Chang’s hours will be reduced
 6 by 6.94 ($3,844.76)15; and Mr. Klein’s time shall be
 7 reduced by .72 hours ($588.96).
 8                    ii. Duplicate and Unnecessary Billing
 9         Defendants argue that there are several instances
10 of double-billing and duplicative work.                  Defendants
11 first argue that Ms. Chang and Mr. Klein have double-
12 billed for “trivial internal discussions and
13 conferences,” but do not point to any specific entry.
14 Defs.’ Opp’n 4:15-17, ECF No. 264.                “[C]onferences
15 between attorneys to discuss strategy and prepare for
16 oral argument are an essential part of effective
17 litigation.”         Contreras v. City of Los Angeles, No.
18 2:11-cv-1480-SVW-SH, 2013 WL 1296763, at *5 (C.D. Cal.
19 Mar. 28, 2013) (citation omitted).                Upon review of the
20 timesheet, the Court finds that the conferences were
21 not excessive, as the communications involving Mr.
22 Klein appear to be from May to July 2018, focusing on
23 strategy and preparation for both Plaintiff’s Motion
24
           14
25          Because all of the block-billed entries were prior to
     October 1, 2018, this number reflects Ms. Torres’ rate of
26   $892/hr.
27         15
            Because all of the block-billed entries were prior to
     October 1, 2018, this number reflects Ms. Chang’s rate of
28   $554/hr.
                                     33
     Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 34 of 38 Page ID
                                      #:8438


 1 for Summary Judgment and Motion for Contempt.                    See Ex.
 2 A at 22-23 (entries from 5/18/18, 5/21/18, 5/23/18,
 3 5/29/18, 7/17/18, 7/18/18, 7/20/18, 7/23/18, and
 4 7/24/18).        It does not appear that Ms. Chang also
 5 billed for these same conferences, thus no double-
 6 billing occurred.           Cf. Robinson v. Plourde, 717 F.
 7 Supp. 2d 1092, 1099 (D. Haw. 2010) (“[W]hen a party's
 8 counsel meet with one another, the Court deducts the
 9 duplicative time billed.”) (citation omitted).
10         Defendants also argue that Ms. Torres billed for
11 “brief discussion[s]”, “prepar[ing] materials” that a
12 paralegal could have done, “stragiz[ing]” for half a
13 day at time, and for hundreds of conferences and phone
14 calls with little detail as to their purpose.                    Opp’n at
15 3:18-22.        However, Defendants again fail to point to
16 any specific billing entry out of the near forty-page
17 spreadsheet Plaintiff provided.                Defendants do,
18 however, state that “[i]n the middle of June 2017,”
19 Torres billed more than $10,000 “essentially ordering
20 assistants and associates to perform tasks,” and that
21 in the same month, she charged “nearly $700 just for an
22 email.”       Opp’n at 4:1-6.        Upon review of the June 2017
23 entries, the Court only found that Ms. Torres seemed to
24 spend time directing tasks on two occasions, once where
25 Ms. Torres met with summer associates for research
26 needs, and once where she directed her assistant
27 regarding a list of documents.                See Ex. A at 2
28 (6/13/17, 6/21/17 entries).                The Court does not find
                                         34
     Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 35 of 38 Page ID
                                      #:8439


 1 these excessive, and moreover, both of these entries
 2 were block-billed with other tasks, and thus have
 3 already been reduced.
 4         Additionally, Defendants point to entries in
 5 December of 2017 where “seemingly the entirety of
 6 Plaintiff’s counsel’s firm was working on discovery,
 7 billing tens of thousands of dollars to do largely
 8 duplicative work.”           Opp’n at 4:10-12.        The timesheet
 9 shows Ms. Chang, Ms. Torres, and Mr. Catuara as the
10 only three people who billed for the month of
11 December—a far cry from the entire firm.                  See Ex. A at
12 10-12.       Defendants further argue that in one week in
13 December 2017, Ms. Chang and Ms. Torres billed nearly
14 twenty hours and over $10,000 revising discovery at
15 least four times.           Id. at 4:12-14.       The Court finds
16 these billings reasonable given that during this time
17 Plaintiff’s counsel drafted and revised the following:
18 (1) First Set of Requests for Admission with
19 corresponding exhibits; (2) Second Set of Requests for
20 Production; (3) Second Set of Requests for Admission
21 with corresponding exhibits; (4) Notice of Deposition
22 of Topolewski; and (5) Second Set of Interrogatories.
23 Reply at 4:23-5:2.
24         Defendants next argue that over a three-day span in
25 July 2018, paralegals billed for cite checking and
26 exhibit checking as follows: Ms. Ellis (8.5 hours); Ms.
27 Rosa (21.8 hours); and Mr. Catuara (22.5 hours).                     Opp’n
28 at 4:26-5:1.         As Plaintiff points out, during this
                                         35
     Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 36 of 38 Page ID
                                      #:8440


 1 time, Plaintiff’s counsel was preparing their MSJ which
 2 was comprised of the memorandum, five declarations, a
 3 56-page long statement of uncontroverted facts and
 4 conclusions of law, 78 exhibits (including a physical
 5 exhibit that required lodging), and a corresponding
 6 application to seal with proposed redacted and public
 7 versions of filings.            Checking cites and exhibits are
 8 not “purely clerical” tasks that cannot be billed.
 9 Forouzan v. BMW of North Amercia, LLC, No. CV 17-3875-
10 DMG (GJSx), 2019 WL 856395, at *6 (C.D. Cal. Jan. 11,
11 2019) (declining to exclude similar entries of
12 “preparing pleadings, reviewing client files, drafting
13 deposition subpoenas, coordinating production of
14 documents, and reviewing trial exhibit binders and
15 deposition transcripts” from fee recovery).                   Defendants
16 do not cite any authority otherwise, thus the Court
17 declines to exclude these hours from Plaintiff’s fee
18 award.
19         Finally, attorneys Colin Bosch and Katherine McNutt
20 also billed a combined total of seven hours on November
21 8 and 9, 2018, to prepare Plaintiff’s motions in
22 limine.       Chang Decl. ¶ 3; id., Ex. A, at 38-39.
23 Plaintiff argues it delayed pretrial preparations as
24 long as possible while the parties awaited the Court’s
25 MSJ Order, and that this was the only pretrial work
26 billed.       Further, Plaintiff argues that Ms. McNutt and
27 Mr. Bosch billed at a lower rate than either Ms. Chang
28 or Ms. Torres in an effort to allocate tasks to the
                                         36
  Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 37 of 38 Page ID
                                   #:8441


1 lowest appropriate biller.            Defendants argue that the
2 “entirety” of Ms. McNutt’s billed time was “simple
3 paralegal research” that could have been accomplished
4 by somebody who does not charge nearly $600 an hour.
5 Opp’n at 4:22-25.         Again, Defendants fail to cite any
6 authority to support their position that having
7 lawyers, rather than paralegals, conduct legal research
8 is a basis for reduction.           Given that Mr. Bosch and Ms.
9 McNutt both bill at a lower rate than the two primary
10 attorneys on this case, it was not unreasonable for
11 them to bill for a total of seven combined hours to
12 conduct legal research.
13 ///
14 ///
15 ///
16 ///
17 ///
18 ///
19 ///
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///
                                      37
     Case 2:17-cv-05398-RSWL-SS Document 305 Filed 04/24/19 Page 38 of 38 Page ID
                                      #:8442


 1                               III. CONCLUSION
 2         Based on the foregoing, the Court DENIES Defendants’
 3 Motion for Alteration, Amendment, or Reconsideration
 4 [268]; and GRANTS Plaintiff’s Motion to Set Attorneys’
 5 Fees [262], but reduces the hours reasonably expended
 6 for the block-billed hours as follows:                  Ms. Torres’
 7 total is reduced by $3,728.56 to$381,023.04;                    Ms.
 8 Chang’s total is reduced by $3,844.76 to $361,971.14;
 9 and Mr. Klein’s total is reduced by
10 $588.96 to $51,763.04.            As such, the cumulative total of
11 attorneys’ fees awarded is $873,628.02.
12
13 IT IS SO ORDERED.
14
15 DATED: April 24, 2019                      /s/ RONALD S.W. LEW
16                                          HONORABLE RONALD S.W. LEW
                                            Senior U.S. District Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                         38
